TDCJ Offender Details                                                                               Page 1 of2
                                                                                           '6 '3,&f <6 ·~ 0 (
                                                                  m   iittil:t.i.Uij   •    New Offender Search




 Offender Information Details
   Return to Sean;:h list



 SID Number:                                     01758004

 TDCJ Number:                                    01992748

 Name:                                           CHEW,ARTIS WAYNE

 Race:                                           B

 Gender:                                         M

 DOB:                                            1955-03-01

 Maximum Sentence Date:                          2018-11-09

 Current Facility:                               RUDD

 Projected Release Date:                         2018-11-09

 Parole Eligibility Date:                        2015-04-26

 Offender Visitation Eligible:                   NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.

 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.



    Parole Review Information

 Offense History:
  Offense Date Offense Sentence Date County Case No.                 Sentence (YY -MM-D D)



http://offender. tdcj. texas.gov/OffenderSearch/offenderDetail.action ?sid=O 17 5 8004               7/22/2015